Pursuant to the opinion issued concurrently with this order, the motion to expedite consideration of objections to special master’s report pursuant to MCR 7.206(E)(2) is denied as moot. Additionally, this case is referred to Special Master Michael Warren for further proceedings consistent with the opinion of this Court. We retain jurisdiction.
Proceedings on referral in this matter shall commence within 28 days of the Clerk’s certification of this order, and they shall be given priority until they are concluded. As stated in the accompanying opinion,  the Special Master shall take proofs and make factual findings regarding plaintiffs claim that the existing appropriations do not fully fund the necessary costs of the CEPI mandates. The proceedings before the Special Master are limited to this issue only. The parties shall file with this Court a copy of all pleadings and documents filed with the Special Master. The Special Masters’s findings of fact and other determinations shall be made in a written report to be filed with this Court. Transcripts of the proceedings before the Special Master shall be transmitted to this Court within 21 days after the issuance of the Special Master’s report. The parties shall have 21 days from the filing of the transcripts in which to file objections to the Special Master’s report. The objections shall be accompanied by a supporting brief and exhibits. Answers to the objections made by opposing parties shall be filed within 14 days of the filing of the objections.